IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 14, 2008
                               No. 07-40260
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

RONALD GENE SPEIGHTS,

                                           Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Eastern District of Texas
                              No. 1:06-CR-106-1




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


      Ronald Speights argues that his case should be remanded to allow the dis-
trict court to consider a sentence reduction as a result of Amendment 706 to the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-40260

United States Sentencing Guidelines. The government responds that this ap-
peal is barred by the waiver-of-appeal provision in the plea agreement. We
review the validity of an appeal waiver de novo. See United States v. Baymon,
312 F.3d 725, 727 (5th Cir. 2002).
      The record shows that Speights’s waiver was knowing and voluntary, and
he has not raised an issue on appeal that falls within the exceptions to the waiv-
er. See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Accordingly,
the waiver bars review of the sentence.
      Speights can pursue a reduction in sentence in the district court pursuant
to 18 U.S.C. § 3582(c)(2). See U.S.S.G. § 1B1.10. We express no opinion on the
viability of such relief as it pertains to Speights.
      AFFIRMED.




                                         2